Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 5, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deckman et al (US 7,049,259). Deckman et al substantially discloses the membrane, e.g. a porous zeolite membrane on a support, having the structure of MFI, FAU, MOR, etc., as claimed in claims 8, 10/1, and 11 (abstract, column 4, line 61-column 5, line7); the use of the membrane in water treatment, e.g. for removing alcohol from water is also disclosed (column 10, line 66 through column 11, line 19).
As to claim 1, the membrane in Deckman et al also produces the membrane by forming a suspension of the components including zeolite particles, use seed crystals, and the membrane can be


As to claim 2, the rations of the different components is not specified to be within the particular
ranges as claimed, however, the skilled artisan at the time this invention was made wishing to vary the microporous structure of the membrane would have been motivated to adjust structure-directing agent, and a water content/silica content, depending on the final product intended use.

As to claim 4, the silicon sources are discussed above.
As to claim 5, the removal of the structure enhancing agent is discussed above in the cited reference, and the adjustments of the composition to produce similar type of membrane structure, e.g. a MFI structure, is discussed (column 5, first paragraph).

As to claim 6, the membrane is disclosed to be in the form of a disk (sheet) on a support (Fig. 1,
Column 6, lines 40-52).


As to claim 9, the zeolite particle size for preparing the membrane is further disclosed as having
The claimed diameter (column 9, lines 26-32).

Claims 10 and 11 are covered by discussion of the combined claims with the limitations of claim
1 above.

As to claim 5, the skilled artisan at the time this invention was made, based on the different
Ranges in compositions for each of the components forming the membrane would have been able to select an appropriate portion of crystals in the suspension, water or structure enhancing agent, to
Produce a desired membrane porous structure, membrane thinness and macroporosity (see column 8,
lines 44-50), as suggested in Deckman et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deckman et al as applied to
claim 1 above, and further in view of CN101920179 (A). Dickman et al does not provide a hollow fiber membrane support. Selecting hollow fiber support is suggested in The CN reference above, for similar porous zeolite membranes, therefore, selecting flat or hollow fiver membrane support would have been obvious to one skilled in the pertinent art at the time this invention was made.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The specified structure –directing agents are not clearly disclosed in Deckman et al; although ammonium derived agents are suggested for the process of making the zeolite membrane.
Response to Arguments
Applicant’s arguments see arguments, filed 11/01/2021, with respect to claim 3 have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn. 
Reasons: applicants arguments regarding the capacity of the particular agent for forming microporous has not been given any way with respect to claim 1, because the structure agent in Deckman is also capable of producing microporous; however, the agents used in this invention have a distinct composition, as indicated in claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA M FORTUNA/Primary Examiner, Art Unit 1779